Citation Nr: 1404094	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran has apparently moved to Texas and the case is now handled by the Houston RO.  

In a July 2008 rating decision, the RO denied service connection to the Veteran for constipation because it was not a disabling condition.  In October 2008, the Veteran filed a notice of disagreement (NOD), stating that she was diagnosed with irritable bowel syndrome (IBS) and requesting service connection for that disorder.  In March 2009, the RO issued a statement of the case (SOC) continuing the denial of service connection for constipation for the same reason and appear to have impliedly denied service connection for IBS because the medical evidence did not show a diagnosis of IBS.  In April 2009, the Veteran filed a substantive appeal via Form 9, in which she asserted that her constipation is due to medication taken for a service-connected back disability.  In February 2013, the Veteran underwent a VA examination, and in December 2013, the RO issued a supplemental statement of the case (SSOC), which considered the opinion of the VA examination and other new medical evidence and continued the denial of service connection for constipation, also claimed as IBS.

The Board observes that the July 2008 rating decision denied service connection for constipation; however, the record reflects the Veteran's multiple gastrointestinal complaints, including constipation, hematochezia, abdominal pain, and intermittent dyspepsia; an unconfirmed diagnosis of IBS; and potential service as a Persian Gulf War veteran.  The United States Court of Appeals for Veterans Claims has held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms she describes, and the information she provides in connection with that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, as shown on the first page of this decision, the Board has recharacterized the issue on appeal as entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran has advanced multiple theories of entitlement for service connection.  Initially, she filed a claim for chronic constipation, which she contends began while she was on active duty.  See April 2008 Claim.  Next, she asserted that she was diagnosed with IBS by a VA doctor and requested service connection for that disorder.  See October 2008 NOD.  Finally, she claimed that a VA doctor and a nurse at Digestive and Liver Disease Specialists both agreed that her constipation is caused by medication she takes for a service-connected back disability and, for that reason, asked that her constipation be service-connected on a secondary basis.  See April 2009 Form 9.  Therefore, on these various grounds, the Veteran contends she is entitled to service connection for constipation or IBS.  As indicated above, the record reveals various gastrointestinal complaints, an unconfirmed diagnosis of IBS, and potential service as a Persian Gulf War veteran.  Consequently, the Board has broadly construed the Veteran's claim as one for service connection for gastrointestinal disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate her claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

With respect to the duty to assist the Veteran obtain evidence necessary to substantiate a claim for a benefit, the Board observes that records concerning the Veteran's service and medical treatment should be sought because they might, if obtained, contain information bearing on the Veteran's appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

First, the Board notes that record reflects that the Veteran had active duty service in the U.S. Navy on the U.S.S. Iwo Jima (LHD 7) during the Persian Gulf War.  The Veteran's DD Form 214 shows that she had active duty service from October 2000 to July 2004, but it does not disclose whether she served in the Southwest Asia theater of operations.  However, in a post-deployment health assessment form, the Veteran indicated that she served in Southwest Asia while on the U.S.S. Iwo Jima (LHD 7) for Operation Iraqi Freedom.  Records confirming the Veteran's dates and locations of her service during the Persian Gulf War should be obtained to determine whether the Veteran is a Persian Gulf War Veteran.

Second, the Board notes that the Veteran reported that she had received treatment at Digestive and Liver Specialists, where, according to the Veteran, a nurse asserted that the Veteran's constipation is caused by back medication for her service-connected back disability.  Because it does not appear from the available evidence that any attempts have been made to obtain the records of that treatment, efforts should be made to acquire them.

Additionally, the agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the Beaumont VA Outpatient Clinic in Beaumont, Texas on October 3, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In the present case, the Board notes that the record contains a February 2013 VA opinion indicating, in effect, that it is unlikely that the Veteran's constipation or IBS is related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as (1) it incorrectly addressed the Veteran's back medications in its conclusion and rationale, (2) it failed to address the question of whether those medications could have caused the Veteran's constipation; (3) it failed to address indications in the record of a possible diagnosis of IBS; (4) it is based upon a possible mischaracterization of the Veteran's service (i.e., her status as a possible Persian Gulf War), and (5) it fails to consider all potentially relevant theories of entitlement to service connection (i.e., service connection due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses for veterans who served in Southwest Asia).

In the report of the February 2013 VA examination, the Veteran stated that her complaints of constipation, bloating, and abdomen pain began after she started taking etodolac and flexeril for her service-connected back condition.  In that report, the examiner diagnosed the Veteran with constipation but then stated that constipation was a symptom and not a diagnosis.  The examiner concluded that the Veteran's claimed condition, IBS (as indicated by the RO), was less likely than not proximately due to or the result of the Veteran's service.  The examiner explained that the exact cause of IBS is not known although it may be due to faulty communication between the brain and intestinal tract, and that there is no evidence or literature showing that baclofen and cyclobenzaprine cause IBS.

As indicated above, this examination is inadequate in multiple respects.  First, the examiner incorrectly addressed the Veteran's back medications in its conclusion and rationale.  The Veteran identified two medications during the examination: etodolac and flexeril (also known as cyclobenzaprine).  The examiner addressed only flexeril (i.e., cyclobenzaprine), and baclofen.  Nowhere in the record is there any report of the Veteran taking the medication baclofen (under that name or its brand names).  Second, the examiner failed to address whether the medications taken by the Veteran, including those identified by her and those reflected in her VA treatment records, for her service-connected back disability have caused her constipation; some evidence in the record appears to support the Veteran's claim.  See June 22, 2009 VA Gastroenterology Consult ("elavil and tramadol [a back pain medication] may be causing constipation").  Third, the examiner failed to address entries in the Veteran's medical record showing a potential, if not actual, diagnosis of IBS.  See August 16, 2010 VA Primary Care Note (plan/assessment of "Hiatal hernia/IBS?); September 16, 2009 VA Primary Care Note (plan/assessment of "Hiatal hernia/IBS?); June 22, 2009 VA Gastroenterology Consult (diagnosis states that "[a]lternating bowel patterns, mucosy stools, bilateral lower quadrant cramping abdominal pain, and tissue hematochezia. This probably is related to IBS with hemorrhoidal dx. . . ").  

Fourth, the examination does not adequately consider the Veteran's potential status as a Persian Gulf War veteran, which she identified herself as in the record.  Finally, as a consequence, the examination fails to address the theory of entitlement to service connection involving undiagnosed illness and medically unexplained chronic multi-symptom illnesses for veterans who served in Southwest Asia, based upon the multiple, and potentially un-diagnosable, gastrointestinal symptoms suffered by the Veteran, including altered bowel habits, bloating, abdominal pain, and acid reflux.

Therefore, for the reasons stated above, the Board finds that a remand is needed to provide the Veteran with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a release for any relevant outstanding private records of treatment, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to her treatment for her service-connected back condition, constipation, IBS, or other gastrointestinal disorder.  If she provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2. For VA medical records from the Beaumont VA Outpatient Clinic since October 3, 2013, obtain and associate with the claims file all outstanding, relevant treatment records and reports of relevant diagnostic tests related to the Veteran's knees (i.e., x-rays and MRIs).

Other Federal records that should be obtained and associated with the claims file include any service, personnel (201 file), or other records that confirming the Veteran's service in the Southwest Asia theater Southwest Asia while on the U.S.S. Iwo Jima (LHD 7) for Operation Iraqi Freedom.  Specifically, records confirming the Veteran's dates and locations of her service during the Persian Gulf War should be obtained.

In acquiring these records, follow the procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims file.

3. After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA Gulf War examination, by an appropriate physician, at a VA medical facility.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  As indicated below, additional specialist examination(s) should be conducted as needed.

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.

Each physician should set forth all examination findings, along with the complete rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) in a typewritten report

a) The primary Gulf War examiner should note and detail all reported symptoms of a gastrointestinal disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of gastrointestinal symptoms and state what precipitates and what relieves them. 

b) The examiner should list all diagnosed disabilities and state which symptoms of a gastrointestinal disorder are associated with each disability.  If all symptoms (such as abdominal pain, indigestion, bloating, and constipation) are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c) If any symptoms of a gastrointestinal disorder have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

d) If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

e) For each diagnosed gastrointestinal disorder, the physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  If it is less likely than not (less than 50 percent probability) that any diagnosed gastrointestinal disorder had its onset in or is otherwise medically related to service, then determine whether the Veteran's constipation is a manifestation, symptom, or side effect caused by any medication taken for her service-connected back disability. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, including consideration of service connection for disability pursuant to 38 U.S.C.A. § 1117.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

